Title: To John Adams from Elbridge Gerry, 25 January 1778
From: Gerry, Elbridge
To: Adams, John


     
      My dear sir
      York in Pennsylvania 25th Jany 1778
     
     I have attended to your Sentiments on the Subject of Money and am equally unhappy with You “to see Injustice, both to the publick and Individuals so frequent”; but how to remedy it, “hic Labor, hoc Opus est.” The Mode proposed by an Act allowing Depreciation or Appreciation on Specialties may releive a few, but I fear, that it would not have a general good Effect.
     The comparative Value of Money appears to me to depend on three principles; the Quality, the Quantity, and the plenty or Scarcity of the Articles which are generally considered as Necessaries of Life.
     With Respect to the Quality, it matters not much whether it is paper or Species, if a Confidence is placed in the Government, and the Quantity does not exceed the Sum required for a circulating Medium. To prove this, have We not frequently seen paper in these States, preferable to Gold or Silver of the same nominal Value, as it was more portable, and equally good for any other purpose within the State? True it is, that if the Government is in Danger of an Overthrow, or is supposed unable to redeem the Money, It’s Value will be proportionably diminished: but I beleive that our Currency suffers no present Injury from either of these Causes.
     But when the Quantity is increased beyond it’s due Bounds, whether Species or paper, the Currency must necessarily depreciate. This is one great Cause of the Evils We now feel, and therefore We know that by lessening the Quantity, we shall find releif. Taxation is an effectual Remedy as far as it goes, but whilst the War continues, It must be assisted by others that are more extensive. Loans from the Inhabitants of the States, are safe and ought to be promoted by all the Means in our Power. Whilst the Interest is to be paid in Bills of Exchange, I was in Hopes that the Citizens of America would have fully supplyed the Loan Offices, but find it otherwise. Surely it is not from the Want of Money, for an Assertion of this Kind would be contrary to Experience: It must arise then from the present Want of Zeal, or an Apprehension of Individuals that they shall be Sufferers by the Measure. If the former, ought they not to be addressed by Congress and the respective States, and excited by every Argument to supply the necessary Means for supporting the War? If the latter their Fear is groundless, for it can easily be demonstrated, that the Value of the Bills of Exchange which they are to receive for their Interest, will increase in an inverse Ratio to the Depreciation of the Currency. Confiscated Estates, if the Recommendations of Congress are carried into Effect, will produce large Sums for this purpose. An Estate in Connecticut of a Refugee with the Enemy, I am credibly informed amounted before the War, to £50,000 Currency. Is not the Value greatly enhanced since, and ought not the States without Delay to realize such Interest? We have directed the Commissioners at the Court of France and Spain to apply for a Loan of two Million sterling, which is to serve as a Fund on which Bills of Exchange are proposed to be drawn for sinking Part of the continental Currency. This I hope, with the Establishment of an Office to answer the Bills that shall be drawn for Payment of the Interest on Loan Office Certificates will claim the immediate Attention of the Commissioners. Let Us determine to go on and multiply Measures for reducing the Quantity until it is accomplished, and I doubt not We shall answer the purpose.
     But one Thing further appears necessary, which has not hitherto met with your Concurrence, I mean, a general Regulation of prices thro the Continent; from the Want of Which the plan in N. England has once miscarried. Many of the Articles imported from abroad, or captured by privateers, are necessaries of Life, and in such Demand from the Scarcity as to enable the Importer and Retailer to exact from the publick exorbitant Profits. The Evil does not end here, the farmer finding that foreign Goods are high increases the prices of produce in proportion to the highest prices of such Imports and thus the Money is depreciated excessively. Would not this be the Case if the Currency was in Specie, and there was not a greater Sum in Circulation than was necessary? Perhaps by attending to the Matter We shall find that it would, for Avarice is not to be satisfied by Gold and Silver, any more than by paper Bills. The Importer and Retailer unrestrained by Laws, would in the one Case as well as the other, have the Inhabitants in their Power, and by their exorbitant Demands would oblige the Farmer and Manufacturers to rise in the same Proportion, in order to support themselves and Families, and thus accomplish a Depreciation. A very good Reason may be assigned for the present Difference of prices, when Articles are paid for in Gold and Silver. These have a more extensive Circulation, and the present high prices of produce render it necessary to obtain Species for Exportation; but by reducing the Quantity of paper, and curbing Extortion, the prices of produce will naturally fall and Gold and Silver will not be often wanted to send abroad, and never by Traders at Home, unless, as I said before the State is in Danger. Has not every Legislature frequently interposed and provided restraining Acts, when by some unhappy Catastrophe or other Accident, many of the necessary Articles of Life have become scarce? And if this had not been done is it not evident, that during such Scarcity, some of their Inhabitants must have been a prey to others? I am sensible, after so lengthy an Epistle that the Subject is copious, and much may be said on both Sides, but it is evident from three Years Experience of most of the States, that Trade will not so regulate itself as to reduce the excessive prices of Articles therein, but that unrestrained in every Respect, it has been attended with a great Depreciation: And We have not had any Experience to determine the Effect of a general Regulation of prices, because the partial Attempt of a few States to restrain their Inhabitants, whilst those of the other States were permitted to make enormous Fortunes, must necessarily have produced the greatest Uneasiness, and created an Opposition that was not to be withstood.
     Mr. Thaxter is in the Secretary’s Office and is much liked, he might have had the other place which You proposed, but was fearful of residing with a Gentleman troubled with a Disorder which often discomposes the calmest Minds. His Merit will probably soon entitle him to promotion.
     The Cloathing of the Army is a Matter of great Concern, and I sincerely hope that the Commissioners will consider it as meriting their immediate Attention. When Cloth arrives, It is almost impossible in many States to find Tradesmen to make it up, and when this is accomplished, the Work is so slighted that the Cloaths are not durable. You may remember, that when the Cloathing was ordered twelve Months past, some oeconomical Gentlemen urged that part of it should be sent in Cloth, and to gratify them We have probably lost a thousand or two of our bravest Men. I hope that proper persons will be appointed in France to superintend the Business of making up Cloaths for the Army, and that Cloth will not in future be sent in the peice.
     I have this Day inclosed in a Letter to Mr. Sprout the £4 which You owe him, and shall consult him on the best Method of sending your Chest to the North River. He is at a great Distance from hence, being as I am informed at a place 30 Miles below Philadelphia on the Jersey Shore. The other Chest shall be sent by an early Oppertunity.
     Have You seen his Majesty’s Speech at the opening of the present Session? He appears to be in great Tribulation, and I hope to see him in greater, before the End of the next Campaign. By the Smiles of divine Providence and one noble Exertion, I think We may give the Coup de Grace to his project for enslaving America.
     Mr. Lovell has shewn me a Letter from a Lady of your Ac­quaintance, who appears to be much displeased with Batchelors; I cannot think she is in earnest, because they are generally devoted to the Service of a Sex, that are not to be exceeded in kindness. But I suspect a particular Friend of her’s of originating the Opinion that “Batchelors are Stoics,” and conclude, that it is the practice of Husbands to hide their Failings by imputing them to others. Certain it is, that a stoical Batchelor is an Inconsistency in Terms; and if our Friend supposes that her Opinion is founded in Experience, the Inference is, that she was never acquainted with a Batchelor. Pray give my best Respects to her, and beleive me to be with the sincerest esteem sir, your Friend & hum servt
     
      E Gerry
     
    